

EXHIBIT 10(bm)


TERMINATION AGREEMENT


This Contract Termination Agreement (“Termination Agreement”) is made by and
between NATIONAL WESTERN LIFE INSURANCE COMPANY, (“NWL”), and LIFE SYSTEMS,
INCORPORATED, (“LSI”), Bob Willingham, and Gale Hasselmeier. NWL and LSI may be
referred to collectively herein as “Parties.”


RECITALS


A.  The Parties entered into a Consulting and Software Development Agreement
(“Agreement”) dated February 28, 2002 for software development services as
contracted for, requested, and paid for by NWL (“Pre-Termination System”).


B.  The Agreement required LSI to provide specified documentation
(“Documentation”), and to complete certain portions of the Pre-Termination
System in a timely fashion and with a certain level of functionality.


C.  The Parties wish to agree to a termination of the Agreement for convenience
effective March 30, 2007, without ascribing any fault, subject to the terms and
conditions set forth below. Parties agree to waive any notice required under the
Agreement for termination for convenience.


NOW, THEREFORE, in order to compromise and settle potential and existing claims
between the Parties, which relate to or arise out of the Agreement and the
recitals above, the Parties hereby agree as follows:



1.  
Contract Termination. NWL and LSI agree that the Agreement is terminated
effective March 30, 2007 (“Effective Date”). Except as expressly modified
herein, the terms of the Agreement survive as described in section 17.6 of the
Agreement.






2.  
Payment. In consideration for the promises included herein, NWL will pay the sum
of $250,000 (two hundred fifty thousand dollars) to LSI. $150,000 will be paid
within by 5:00 p.m. on April 3, 2007, and $100,000 will be paid within two days
of performance by LSI of the transition obligation set forth in paragraph 8(ii)
hereof. NWL will make payments as described within this paragraph. LSI
acknowledges that no other or additional payments to LSI or its principals, Bob
Willingham (“Bob”) or Gale Hasselmeier (‘Gale”), will be made for any reason.


--------------------------------------------------------------------------------



3. Employee Transfers.  NWL agrees to engage each LSI employee (not including
Bob and Gale, and their wives) at their current levels of salary and benefits
(to the extent that it is able to obtain services from Administaff sufficient to
administer such), for at least 60 days after the Effective Date. Subject
thereto, each such LSI employee will become an at will temporary employee of NWL
on the Effective Date of this Termination Agreement. NWL’s obligations under
this paragraph 3 extend only to LSI employees immediately working for NWL on the
Effective Date of this Termination Agreement and continuing to satisfactorily
perform duties as requested by NWL for the 60 days following the Effective Date.




4. Expense Advance.  LSI agrees to reimburse NWL for the unused balance of the
$200,000 expense advance currently kept in an LSI bank account on the Effective
Date. To the extent that the expense advance has been drawn down for expenses,
LSI agrees to provide documentation acceptable to NWL to support the incurrence
of such expenses. NWL agrees that up to $5,000 of this amount may be drawn down
by LSI for payment of its attorneys fees incurred in connection with the
negotiation of this Agreement.




5. Disposition of Developed Works.
 

a.  
Contemporaneously herewith, LSI, Bob, and Gale, agree to execute the assignment
document attached as Exhibit A assigning to NWL, and confirming the assignment
in paragraph 10.1 of the Agreement, of all LSI’s right, title and interest in
all copyrightable or patentable works developed or prepared in whole or in part
by LSI as a result of the Agreement or for NWL during the term of the Agreement,
including but not limited to software, methodologies, tools, libraries,
routines, build files, batch files, content, databases, SQL files, templates,
schemas, metadata, queries, processes, techniques, interfaces, ASP.NET, Visual
Basic, VBScript, Assembler, C#, DTS Packages, HTML, JScript and/or Java files,
graphics files, animation files, data files, images, artwork photographs, design
layouts, visual images and/or video content, technology, scripting and
programming, both in object and source code form, Documentation, Specifications
and other works for and related to a life insurance and annuity policies
administration system for NWL and any component thereof, all new and useful art,
discoveries, improvements, technical developments or inventions, know-how,
designs, mask works, trademarks, formulae, processes, models, techniques, trade
secrets, ideas, artwork, software, Application Programming Interfaces (APIs) and
other copyrightable and patentable works developed or prepared as a result of
the Agreement or for NWL before the Effective Date (collectively, the “Developed
Works”).

 

b.  
LSI represents and warrants that it has accurately and completely identified the
files, and locations of files, of the Developed Works required to make, build
and operate the current production version of the Pre-Termination System as of
the Effective Date, and those files are identified on Exhibit B, with the files
comprising the current production system flagged.

 

c.  
NWL agrees to deliver to LSI one copy of the Pre-Termination System by copying
the files which comprise it as identified in Exhibit B onto the medium of LSI’s
choice within seven days of the Effective Date of this Contract, contingent on
full execution of the License Agreement referenced below. Notwithstanding the
foregoing, however, NWL will not disclose, release, or deliver to LSI any
information regarding any confidential National Western Information, including
but not limited to National Western’s policyholders (“Confidential NWL
Information”). To the extent any file or database contains Confidential NWL
Information, NWL will process the file or database to remove Confidential NWL
Information before delivery. For example, NWL will not turn over any NWL data in
the database. It will turn over the database structure only.

 

d.  
Contemporaneously herewith, NWL agrees to execute and deliver to LSI the License
Agreement attached as Exhibit C, to convey to LSI, on the terms stated therein,
a limited, “as is,” non-exclusive, perpetual, royalty-free, worldwide, license
to develop, use and grant limited sublicenses in the Pre-Termination System.

 

e.  
The parties agree and acknowledge that NWL has the right and power after the
Effective Date to modify, or have modified, or to create or have created
derivative works based on, the Pre-Termination System, and that NWL owes LSI (or
its privies) no obligation or duty to maintain or to convey to LSI any such
modifications or derivative works developed or prepared by or on behalf of NWL
after the Effective Date.

 

f.  
The parties acknowledge and agree that LSI has certain rights and powers after
the Effective Date, pursuant to and as stated in the terms of the License, to
modify, or have modified, or to create or have created derivative works based
on, the Pre-Termination System, and that LSI owes NWL (or its privies) no
obligation or duty to maintain or to convey to NWL any such modifications or
derivative works prepared or developed by or on behalf of LSI after the
Effective Date.

 


--------------------------------------------------------------------------------



6. Non-Solicitation.  Paragraph 18.3 of the Agreement (Non-Solicitation) is
hereby amended to allow NWL to solicit or employ current or former LSI employees
after the Effective Date. LSI, Bob and Gale agree not to interfere with NWL's
efforts to hire current or former LSI employees. Subpart (ii) of paragraph 18.3
of the Agreement shall have no further force and effect.




7. Release.  NWL, LSI, Bob, and Gale, mutually release each other from all
claims, known or unknown, excluding any claims that have, or do, arise under the
Representations and Warranties and Indemnities provisions in the Agreement or
under this Termination Agreement.




8. Transition.  LSI, Bob and Gale agree to be available by telephone (and to the
extent reasonably necessary in person) for a period of four (4) weeks after the
Effective Date and to cooperate with NWL to achieve a smooth transition by
answering all questions and providing any information known to them as
reasonably requested by NWL during normal business hours. If requested to do so
by NWL in writing within 14 days of the Effective Date, and conditioned on NWL
being unable to obtain the requested information from LSI employees who
transition to NWL hereunder, LSI, Bob, and Gale further agree to provide the
following information to NWL within 5 business days of the request:  .  
    (i) all accounts and passwords used by LSI employees to access LifeCycle
systems and databases and any other relative systems and databases, including
but not limited to user accounts, administrative accounts, service accounts,
shared accounts, generic accounts, Source Safe administrator accounts, etc., but
excluding userids and passwords (such as network passwords) provided to LSI by
NWL;
    (ii) a listing of the steps required to monitor and perform the nightly
processing procedures, including but not limited to steps for identifying and
correcting commonly known cycle problems, as well as details on automatic jobs
and job schedules) in detail sufficient to allow an NWL employee to perform the
procedures without the assistance of LSI;
    (iii) A listing, or annotated file listing, that identifies the files
comprising the source code, object code, and any other files that are used for
the current production system of LifeCycle and their location;
    (iv) a listing of the steps required to produce the live executable
production version of LifeCycle from source code, in detail sufficient to allow
an NWL employee to perform the procedure without the assistance of LSI;
    (v) a listing of the steps involved in monitoring daily performance of the
Lifecycle system and processes, including identification of what data is
examined, the time of examination, and where the examined data resides, in
detail sufficient to allow an NWL employee to perform the procedure without the
assistance of LSI;


--------------------------------------------------------------------------------



    (vi) a listing of the steps involved in the known patches or workaround
activities currently used or needed in connection with the LifeCycle system, in
detail sufficient to allow an NWL employee to perform the procedure without the
assistance of LSI.
NWL agrees to forward emails addressed to Bob and Gale at their NWL email
addresses for a period of two weeks from the Effective Date of this Termination
Agreement.




9. Representations and Warranties.  LSI warranties that every LSI employee and
contractor who authored any part of the Developed Works either (i) was at all
times an employee of LSI for purposes of the “work-made-for-hire” provisions of
the Copyright Act, or (ii) has provided to LSI a written assignment of all
rights, title, and interest in and to the Developed Works.


10. Survival of Confidentiality Provision.  Parties stipulate that Section 12 of
the Agreement (Confidentiality) is not abrogated by the terms of this
Termination Agreement. LSI agrees that all tangible materials provided to it by
NWL which contain any Confidential Information (as defined in the Agreement) are
the property of NWL and must be returned to NWL within five (5) days of the
Effective Date of this Termination Agreement.




11. Amendment.  This Termination Agreement may only be amended by a writing
signed by all Parties.




12. No Assignment.  Each Party represents and warrants that it has not
heretofore assigned, transferred or conveyed any right, asset, claim, demand,
liability, or cause of action which is the subject of this Termination
Agreement. LSI further stipulates that this Termination Agreement will not be
assignable by LSI to another person or legal entity, without NWL’s prior written
consent. This Termination Agreement is binding upon and inures to the benefit of
the parties hereto and their respective heirs, successors, assigns, and legal
representatives.




13. Entire Agreement.  Each Party hereto acknowledges having read this
Termination Agreement and fully understands its provisions and that no other
representation or promise, other than that contained herein, has been made to
induce said Party to enter into this Termination Agreement. This Termination
Agreement may be executed in counterparts, each of which shall be deemed to be
an original and all of which, taken together, shall constitute a single
document.


--------------------------------------------------------------------------------



14. Governing Law and Jurisdiction; Arbitration.  Sections 18.5 and 18.6 of the
Agreement shall apply to this Termination Agreement.




National Western Life Insurance Co
 
Life Systems Incorporated
By:
/S/Brian M. Pribyl
 
By:
/S/Bob Willingham
Name:
Brian M. Pribyl
 
Name:
Bob Willingham
Title:
Senior VP
 
Title:
President
Date:
3/30/07
 
Date:
3/30/07
                   
Gale Hasselmeier
 
Bob Willingham
         
/S/Gale Hasselmeier
 
/S/Bob Willingham
Date:
3/30/2007
 
Date:
3/30/07





--------------------------------------------------------------------------------



EXHIBIT A


ASSIGNMENT
 
WHEREAS, NATIONAL WESTERN LIFE INSURANCE COMPANY, (“NWL” or “Assignee”), and
LIFE SYSTEMS, INCORPORATED, a Texas corporation, (“LSI”), BOB WILLINGHAM
(“WILLINGHAM”) and GALE HASSELMEIER (“HASSELMEIER”) (collectively, “Parties”)
entered into a Consulting and Software Development Agreement (“Agreement”) dated
February 28, 2002, for software development services.
 
WHEREAS, during the course of performing software development services under the
Agreement LSI, WILLINGHAM, and/or HASSELMEIER created, authored or developed in
whole or in part software, methodologies, tools, libraries, routines, build
files, batch files, content, databases, SQL files, templates, schemas, metadata,
queries, processes, techniques, interfaces, ASP.NET, Visual Basic, VBScript,
Assembler, C#, DTS Packages, HTML, JScript, and/or Java files, graphics files,
animation files, data files, images, artwork photographs, design layouts, visual
images and/or video content, technology, scripting and programming, both in
object and source code form, Documentation, Specifications and other works for
and related to a life insurance and annuity policies administration system for
NWL and any component thereof, all new and useful art, discoveries,
improvements, technical developments or inventions, know-how, designs, mask
works, trademarks, formulae, processes, models, techniques, trade secrets,
ideas, artwork, software, Application Programming Interfaces (APIs) and other
copyrightable and patentable works developed or prepared as a result of the
Agreement or for NWL before the Effective Date (collectively, the “Developed
Works”).
 
WHEREAS, in addition to any rights assigned to NWL in the Agreement, NWL now
desires to receive a written assignment of the Developed Works from LSI,
WILLINGHAM and HASSELMEIER in a separate written document, and LSI, WILLINGHAM
and HASSELMEIER agree to provide such an assignment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, LSI, WILLINGHAM and HASSELMEIER hereby assign
to NWL, free and clear of all liens, claims and encumbrances, all their right,
title and interest, if any, in and to the Developed Works, including any and all
copyrights therein, and any and all renewals and extensions thereof under
applicable law. This Assignment is made effective as of March 30, 2007
(“Effective Date”).
 


--------------------------------------------------------------------------------



 



   
ASSIGNOR: LIFE SYSTEMS
   
INCORPORATED
       
By:
/S/Bob Willimgham
 
Its:
President
       
ASSIGNOR: BOB WILLINGHAM
 
/S/Bob Willimgham
       
ASSIGNOR: GALE HASSELMEIER
 
/S/Gale Hasselmeier
           

 




--------------------------------------------------------------------------------



STATE OF TEXAS


COUNTY OF___________
On ____________, 2007, before me personally appeared _______________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that such person executed the same in such person's
authorized capacity, and that, by such person's signature on the instrument, the
person or the entity on behalf of which the person acted executed the
instrument.
 
WITNESS my hand and official seal. ____________________________ Notary
Public (Notarial Seal)
 


STATE OF TEXAS


COUNTY OF Travis
On April 4, 2007, before me personally appeared Bob Willingham, personally known
to me (or proved to me on the basis of satisfactory evidence) to be the person
whose name is subscribed to the within instrument and acknowledged to me that
such person executed the same in such person's authorized capacity, and that, by
such person's signature on the instrument, the person or the entity on behalf of
which the person acted executed the instrument. WITNESS my hand and official
seal.
 
/S/Margaret M. Simpson Notary Public 
 
(Notarial Seal) MARGARET M. SIMPSON, Notary Public, State of Texas, My
Commission Expires MARCH 10, 2009
 


STATE OF TEXAS


COUNTY OF Travis


On April 4, 2007, before me personally appeared Gale Hasselmeier, personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose name is subscribed to the within instrument and acknowledged to me
that such person executed the same in such person's authorized capacity, and
that, by such person's signature on the instrument, the person or the entity on
behalf of which the person acted executed the instrument. WITNESS my hand and
official seal.


/S/Margaret M. Simpson Notary Public 


(Notarial Seal) MARGARET M. SIMPSON, Notary Public, State of Texas, My
Commission Expires MARCH 10, 2009
 


--------------------------------------------------------------------------------



Page 1 of 1
PLACEHOLDER


PAULSON, REGA
______________________________________________________________________________________


From: Hasselmeier, Gale


Sent: Tuesday, March 20, 2007 9:13 AM


To: Paulson, Rega


Cc: ‘qe1@aol.com’


Subject: RE: Source Code


The following LifeCycle databases are implemented in Microsoft SQL Server on
NWLPRODSQL01:
LifeCycle
LifeCycleAccountHistory
LifeCycleArchive
LifeCycleDaily
Associated DTS packages are stored in the Data Transformation Services folder on
NWLPRODSQL01.


LifeCycle source code (C# code, ASP.NET code including embedded VBScript and
JScript, etc.) is stored using Microsoft Visual SourceSafe at
\\Sanctuary\LifeCycle Source\ and \\Sanctuary\Support Source.


----Original Message----
From: Paulson, Rega
Sent: Monday, March 19, 2007 4:19 PM
To: Hasselmeier, Gale
Cc: Paulson, Rega
Subject: Source Code


Gale,


Can you please send me a blurb on how you would like to copy the source code
from SQL server to take with you? You described it to me in your offices but I’m
trying to make sure I have it straight.


Rachel Rega Paulson
Assistant Vice President - Corporate Counsel
Legal Department
National Western Life Insurance Company
850 East Anderson Lane
Austin, TX 78752
(512) 719-2346


The information contained in this transmittal (including attachments, if any) is
confidential and may be subject to the attorney client privilege. Any review,
use, disclosure, distribution or copying of this transmittal is prohibited
except by or on behalf of the intended recipient. If you have received this
transmittal in error, please notify me immediately by reply email and destroy
all copies of the transmittal. Thank you.


--------------------------------------------------------------------------------



EXHIBIT C


LICENSE AGREEMENT


This License Agreement (“License Agreement”) is made by and between NATIONAL
WESTERN LIFE INSURANCE COMPANY, (“NWL” or “Licensor”), and LIFE SYSTEMS,
INCORPORATED, (“LSI” or “Licensee”). NWL AND LSI may be referred to collectively
herein as “Parties.”


RECITALS


A.  The Parties entered into a Consulting and Software Development Agreement
(“Agreement”) dated February 28, 2002, for software development services. The
Agreement permitted, among other things, termination by any party for
convenience.


B.  Pursuant to the terms of the Termination Agreement executed
contemporaneously herewith (“Termination Agreement”), the Parties have agreed to
terminate the Agreement for convenience.


C.  Pursuant to the terms of the Termination Agreement, LSI has executed an
assignment confirming NWL’s ownership of the works developed by LSI as a result
of the Agreement or for NWL, and NWL has agreed to grant this License Agreement
to LSI.


NOW, THEREFORE, the Parties hereby agree as follows:


1. Definitions
 
1.1. Licensed Works
 
The "Licensed Works" shall mean the Developed Works listed or described in
Exhibit 1 hereto as of the Effective Date and incorporated by reference.
Specifically excluded from Licensed Works is any confidential information
regarding National Western policyholders. Specifically excluded from Licensed
Works is any confidential information regarding NWL or its policyholders and any
NWL data in a database.
 


--------------------------------------------------------------------------------



1.2. Developed Works
 
The "Developed Works" shall mean copyrightable or patentable works developed or
prepared in whole or in part by LSI as a result of the Agreement or for NWL
during the term of the Agreement, including but not limited to software,
methodologies, tools, libraries, routines, build files, batch files, content,
databases, SQL files, templates, schemas, metadata, queries, processes,
techniques, interfaces, ASP.NET, Visual Basic, VBScript, Assembler, C#, DTS
Packages, HTML, JScript and/or Java files, graphics files, animation files, data
files, images, artwork photographs, design layouts, visual images and/or video
content, technology, scripting and programming, both in object and source code
form, Documentation, Specifications and other works for and related to a life
insurance and annuity policies administration system for NWL and any component
thereof, all new and useful art, discoveries, improvements, technical
developments or inventions, know-how, designs, mask works, trademarks, formulae,
processes, models, techniques, trade secrets, ideas, artwork, software,
Application Programming Interfaces (APIs) and other copyrightable and patentable
works developed or prepared as a result of the Agreement or for NWL before the
Effective Date.
 
1.3. Effective Date
 
The "Effective Date" shall mean March 30, 2007.
 
1.4. Licensor Modifications
 
The “Licensor Modifications” shall mean all modifications, adaptations, and
reproductions of the Licensed Works, and derivative works thereof, prepared by
or for Licensor after the Effective Date.
 
1.5. Licensee Modifications
 
The “Licensee Modifications” shall mean all modifications, adaptations, and
reproductions of the Licensed Works, and derivative works thereof, prepared by
or for Licensee after the Effective Date.
 
2. Grant
 
Subject to the limitations set forth herein, Licensor hereby grants to LSI a
nonexclusive, irrevocable, perpetual, royalty-free, worldwide license to: (1)
use, reproduce, modify, adapt and prepare derivative works of the Licensed
Works; and (2) sublicense, and distribute pursuant to the sublicense, the
Licensed Works. No rights to Licensor Modifications or Licensee Modifications
are conveyed herein.
 


--------------------------------------------------------------------------------



3. Title
 
The Licensed Works and Licensor Modifications shall be and remain the sole and
exclusive property of Licensor; and Licensor shall retain all right, title and
interest, including without limitation any rights under United States or foreign
copyright laws, in the Licensed Works and Licensor Modifications. Licensor is
under no obligation to provide, and shall not provide, maintenance or support
for the Licensed Works. Licensor is under no obligation to provide, and will not
provide, copies, maintenance, or support for any Licensor Modification.
 
The Licensee Modifications shall be and remain the sole and exclusive property
of Licensee; and Licensee shall retain all right, title and interest, including
without limitation any rights under United States or foreign copyright laws, in
the Licensee Modifications. Licensee is under no obligation to provide, and will
not provide, copies, maintenance, or support for any Licensee Modifications.
 


 
4. Marking Requirements
 
Any work that incorporates or is derived from, in whole or in part, the Licensed
Works must display a proper notice of copyright, disclaimer of warranties and
additional terms in substantially the following form: “Copyright © 2005-2007
National Western Life Insurance Company (“NWL”). All rights reserved. NWL
DISCLAIMS ALL WARRANTIES, IMPLIED, EXPRESS, OR STATUTORY, INCLUDING BUT NOT
LIMITED TO THE WARRANTIES OF MERCHANTIBILITY, FITNESS FOR A PARTICULAR PURPOSE
AND NONINFRINGEMENT, WITH RESPECT TO THE LICENSED WORKS. The work is licensed in
whole or in part from NWL and each sublicense is limited by the license granted
by NWL.”
 
5. DISCLAIMER OF WARRANTIES
 
THE LICENSED WORKS ARE PROVIDED “AS IS.” LICENSOR EXPRESSLY DISCLAIMS ALL
WARRANTIES, EXPRESS, IMPLIED, AND/OR STATUTORY, INCLUDING BUT NOT LIMITED TO THE
WARRANTIES OF MERCHANTIBILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT, WITH RESPECT TO THE LICENSED WORKS AND TO ANY PORTION OF THE
LICENSED WORKS INCLUDED IN LICENSOR MODIFICATIONS AND LICENSEE MODIFICATIONS.
 


--------------------------------------------------------------------------------



6. Sublicensing
 
Licensor hereby grants to Licensee the limited right to grant sublicenses in
accordance with the terms of this License Agreement to Licensee’s end users.
Each sublicense granted under this section must comply with the following terms
and conditions: (i) Each sublicense is subject to the terms of this License
Agreement; (ii) any sublicense must expressly incorporate the provisions of this
License Agreement regarding title, disclaimer of warranties, marking
requirements, sublicensing restrictions, limitation of liability, and
indemnification; and (iii) a sublicensee may not grant a sublicense.
 
7. INDEMNIFICATION
 
LICENSEE SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS LICENSOR AND ITS AFFILIATES
AND EACH OF THEIR RESPECTIVE OFFICERS AND, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS AGAINST ALL LIABILITIES, DEMANDS, DAMAGES, EXPENSES OR
LOSSES (INCLUDING BUT NOT LIMITED TO ATTORNEYS’ FEES AND EXPENSES) ARISING OUT
OF, RELATING TO OR RESULTING FROM (i) DISTRIBUTION OR USE OF THE LICENSED WORKS
IN WHOLE OR IN PART BY LICENSEE OR ITS SUBLICENSEES OR END USERS OR (ii) A CLAIM
THAT ANY PRODUCT OR SERVICE COMPRISING LICENSEE MODIFICATIONS INFRINGES UPON THE
INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY, WHETHER OR NOT SUCH LOSS AROSE
WHOLE OR IN PART FROM LICENSOR’S ERROR, NEGLIGENCE, OR OMISSIONS.
 


 
8. LIMITATION OF LIABILITY
 
NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER WITH RESPECT TO ITS
OBLIGATIONS UNDER THIS LICENSE AGREEMENT OR OTHERWISE FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES EVEN IF THAT PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
 
9. Termination
 
Either party shall have the right to terminate this License Agreement upon
written notice to the other party upon: (i) a material breach by the other party
of any provision of this License Agreement, which material breach remains
uncured thirty (30) days after written notice thereof has been provided to the
breaching party; (ii) an unauthorized assignment of this License Agreement;
(iii) termination of the business of the other party; (iv) insolvency of the
other party; or (v) an assignment for the benefit of creditors or the filing of
a petition in bankruptcy against the other party, which petition is not
dismissed within sixty (60) days from the date of filing.
 


--------------------------------------------------------------------------------



10. Arbitration
 
Any dispute, controversy or claim relating to this License Agreement or any
breach or default in the performance of the terms and conditions thereof shall
be settled by arbitration in the City of Austin, Texas in accordance with the
then-existing arbitration rules promulgated by the American Arbitration
Association. The arbitration award of the arbitrator or arbitrators shall be
final and binding on the parties, and judgment upon the award may be entered in
any court having jurisdiction thereof. Any arbitration award shall include
attorneys' fees for the prevailing party.
 
11. General
 
11.1 Entire Agreement
 
This License Agreement including Exhibit 1, together with the Termination
Agreement and Assignment executed contemporaneously herewith, sets forth the
entire agreement between the parties in connection with the subject matter
hereof and it incorporates, replaces, and supersedes all prior agreements,
promises, proposals, representations, understandings and negotiations, written
or not, between the parties in connection therewith. The making, execution, and
delivery of this License Agreement have been induced by no representations,
statements, warranties or agreements other than those expressed herein.
 


--------------------------------------------------------------------------------



11.2 Notice
 
All notices will be in writing and will be delivered personally or sent by
confirmed facsimile transmission, overnight letter or United States certified
mail, proper postage prepaid at the addresses specified below:
 
if to Licensor at:
 
National Western Life Insurance Company
850 East Anderson Lane
Austin, Texas 78752
Attention: James P. Payne. Senior Vice President
 


 
If to Licensee at:
 
c/o Gale Hasselemier
 
5700 Greeen Ledge Cove
 
Austin, Texas 78759 
 
and
 
c/o Bob Willingham
 
5717 Taylor Draper Cove
 
Austin, Texas 78759
 


 
Either party may change the person or the address to which notices are directed
by giving written notice to the other party. Personally delivered or confirmed
facsimile notices will be deemed given when delivered. Notices sent by United
States certified mail, return receipt requested, will be deemed given four (4)
business days after dispatch. Notices sent overnight letter will be deemed given
on the next business day after dispatch. Notwithstanding the foregoing, notices
of change of address will be deemed given only upon receipt by the party to whom
it is directed.
 


--------------------------------------------------------------------------------



11.3 Choice of Law
 
This License Agreement has been entered into in the State of Texas and will be
governed by those laws of the State of Texas which are applicable to contracts
entered into and performed entirely within the State of Texas without regard to
conflict of laws principles. Any disputes which arise under this License
Agreement, even after the termination of this License Agreement, that cannot be
resolved through good faith discussions, will be heard only in the State or
Federal courts located in Austin, Texas and both parties hereby consent to such
jurisdiction.
 
11.4 Modification
 
No modification, amendment, supplement to or waiver of any provision of this
License Agreement shall be binding upon the parties hereto unless made in
writing and duly signed by both parties.
 
11.5 Waiver
 
A failure of either party to exercise any right provided for herein shall not be
deemed to be a waiver of any right hereunder.
 
11.6 Severability
 
Whenever possible, each provision of this License Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this License Agreement shall be prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this License Agreement. Any unenforceable
provision will be replaced by a mutually acceptable provision which comes
closest to the intention of the parties at the time the original provision was
agreed upon.
 
11.7 Headings
 
The headings in this License Agreement are for purposes of reference only.
 
11.8 No Agency Relationship
 
Nothing in this License Agreement creates an agency relationship between
Licensor and Licensee.
 
11.9 Confidentiality
 
11.10  Transferability
 
This License Agreement, and the rights transferred herein, are not transferable
without NWL’s prior written permission.
 


--------------------------------------------------------------------------------



Section 12 of the Agreement (Confidentiality) is not abrogated by the terms of
this License Agreement.
 


IN WITNESS WHEREOF, the parties have executed this License Agreement by their
duly authorized representatives as of the date hereof.
 




National Western Life Insurance Co
 
Life Systems Incorporated
By:
/S/Brian M. Pribyl
 
By:
/S/Bob Willingham
Name:
Brian M. Pribyl
 
Name:
Bob Willingham
Title:
Senior VP
 
Title:
President
Date:
3/30/07
 
Date:
3/30/07
                   
Life Systems Incorporated
     
By:
/S/Gale Hasselmeier
     
Name:
Gale Hasselmeier
     
Title:
Vice President
     
Date:
3/30/2007
     



 

--------------------------------------------------------------------------------



Page 1 of 1
PLACEHOLDER


PAULSON, REGA
______________________________________________________________________________________


From: Hasselmeier, Gale


Sent: Tuesday, March 20, 2007 9:13 AM


To: Paulson, Rega


Cc: ‘qe1@aol.com’


Subject: RE: Source Code


The following LifeCycle databases are implemented in Microsoft SQL Server on
NWLPRODSQL01:
LifeCycle
LifeCycleAccountHistory
LifeCycleArchive
LifeCycleDaily
Associated DTS packages are stored in the Data Transformation Services folder on
NWLPRODSQL01.


LifeCycle source code (C# code, ASP.NET code including embedded VBScript and
JScript, etc.) is stored using Microsoft Visual SourceSafe at
\\Sanctuary\LifeCycle Source\ and \\Sanctuary\Support Source.


----Original Message----
From: Paulson, Rega
Sent: Monday, March 19, 2007 4:19 PM
To: Hasselmeier, Gale
Cc: Paulson, Rega
Subject: Source Code


Gale,


Can you please send me a blurb on how you would like to copy the source code
from SQL server to take with you? You described it to me in your offices but I’m
trying to make sure I have it straight.


Rachel Rega Paulson
Assistant Vice President - Corporate Counsel
Legal Department
National Western Life Insurance Company
850 East Anderson Lane
Austin, TX 78752
(512) 719-2346


The information contained in this transmittal (including attachments, if any) is
confidential and may be subject to the attorney client privilege. Any review,
use, disclosure, distribution or copying of this transmittal is prohibited
except by or on behalf of the intended recipient. If you have received this
transmittal in error, please notify me immediately by reply email and destroy
all copies of the transmittal. Thank you.


 